Exhibit 10.2

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is made effective as of the
grant date set forth below by and between SYNOVUS FINANCIAL CORP., a Georgia
corporation (the “Corporation”), and                                 
(“Executive”).

WHEREAS, Executive has been awarded Restricted Stock Units (“RSUs”) under the
Corporation’s 2013 Omnibus Plan (“Plan”).

NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

 

1. Grant of RSUs

Executive is hereby granted RSUs as follows:   Date of Grant:  
                            , 200       Vesting Period:   Please refer to
Section 2 of this Agreement   Total Number of RSUs:  
                              

 

2. Vesting of RSUs

(a)        Vesting Conditions.      If Executive remains in the continuous
employ of the Corporation or a Subsidiary of the Corporation through the date(s)
indicated in Column I below, the RSUs will become non-forfeitable (i.e., “vest”)
to the extent indicated in Column II below:

 

              (I)                    (II)     If employment        the % of the
RSUs   continues through        then             which vest is  
                          , 200                                   100%  
                                      [or]         
                          , 200                                          %  
                                      [or]         
                          , 200                                          %  
                                      [or]         
                          , 200                                          %  
                                      [or]         
                          , 200                                          %  
                                      [or]         
                          , 200                                          %



--------------------------------------------------------------------------------

Such vesting will occur (to the extent indicated in Column (II) above) at the
close of business on the applicable date(s) indicated in Column (I) above. Any
RSUs which are not vested on the date of Executive’s termination of employment
will be forfeited to the Corporation, unless the Compensation Committee in its
sole and exclusive discretion determines otherwise.

(b)        Effect of Voluntary Termination or Termination for Cause or
Suicide.  If Executive’s employment with the Corporation and its Subsidiaries is
terminated: (i) by Executive voluntarily or (ii) by the Corporation or a
Subsidiary for Cause or (iii) by Executive’s death due to suicide before all
RSUs vest pursuant to the provisions of paragraph 2(a) above, then any RSUs
which are not vested at the time of such termination will be forfeited to the
Corporation on the date of such termination, unless the Compensation Committee
in its sole and exclusive discretion determines otherwise.

(c)        Effect of Death (Other Than by Suicide) or Disability.  If
Executive’s employment with the Corporation and its Subsidiaries terminates by
reason of Executive’s death (other than by suicide) or Disability, then any RSUs
which are not vested at the time of such termination will become vested
automatically.

(d)        Effect of [Retirement or] Leave of Absence.  [If Executive’s
employment with the Corporation and its Subsidiaries is terminated by reason of
Executive’s retirement after attainment of [age      and      years of Service]
[age     , then any RSUs which are not vested at the time of such retirement
will become vested automatically.] A leave of absence which is approved in
writing by the Compensation Committee with specific reference to this Agreement
will not be considered a termination of Executive’s employment with the
Corporation and its Subsidiaries for purposes of this Section 2 or any other
provision of this Agreement.

(e)        In the event of a Change of Control (as defined in the Plan), the
RSUs will vest immediately upon such Change of Control as provided in the Plan;
provided, however, that in the event the RSUs are assumed by the surviving
entity in a Change of Control or are equitably converted or substituted in
connection with a Change of Control, the vesting of the RSUs shall not be
accelerated unless the Executive’s employment is terminated within two years
following the effective date of such Change of Control either by the surviving
entity without Cause or by the Executive for Good Reason. For purposes of this
Agreement, “Cause” shall mean: (i) the willful and continued failure of
Executive perform substantially his or her duties with the Corporation or one of
its affiliates after a written demand for substantial performance is delivered
to Executive by an officer of the Corporation which specifically identifies the
manner in which Executive has not substantially performed his or her duties,
after which Executive shall have a reasonable amount of time to remedy such
failure to substantially perform his or her duties; or (ii) the willful engaging
by Executive in illegal conduct or gross misconduct which is materially and
demonstrably injurious to the Corporation. For purposes of this Agreement, “Good
Reason” shall mean: (i) a material adverse reduction in the Executive’s
position, duties or responsibilities, excluding a change in the position or
level

 

2



--------------------------------------------------------------------------------

of officer to whom the Executive reports or a change that is part of a policy,
program, or arrangement applicable to peer executives (including peer executives
of any successor to the Corporation; (ii) the Corporation’s requiring the
Executive to be based at any office or location more than 35 miles from the
location where Executive was employed on the effective date of the Change of
Control Date or the date which is 120 days prior to the effective date of the
Change of Control; or (iii) a material reduction in Executive’s annual base
salary, target annual bonus opportunity, or participation in employee benefit
plans, as such salary, bonus and plans were in effect on either the effective
date of the Change of Control or the date which is 120 days prior to the
effective date of the Change of Control (if such earlier date is selected by
Executive) unless such reduction is part of a policy, program, or arrangement
applicable to peer executives (including peer executives to any successor to
Corporation).

(f)         No Forfeiture of Vested RSUs.   Any RSUs which vest pursuant to the
preceding provisions of this Section 2 will not thereafter be forfeited.

 

3.

Conversion of RSUs and Issuance of Shares

Upon vesting of the RSUs, one share of the Corporation’s Common Stock shall be
issued for each RSU that vests on such vesting date, subject to the terms and
conditions of this Agreement and the Plan.

 

4.

Transfer of RSUs

Unless otherwise permitted by the Committee, the RSUs may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than pursuant to a will or the laws of descent and distribution. Any attempted
disposition in violation of this Agreement and the Plan shall be void.

 

5.

Status of Executive

The Executive shall not be, or have rights as, a stockholder of the Corporation
with respect to any of the shares of Common Stock subject to the RSUs unless
such RSUs have vested, and shares underlying the RSUs have been issued and
delivered to him or her. The Corporation shall not be required to issue or
transfer any certificates for shares of Common Stock upon vesting of the RSUs
until all applicable requirements of law have been complied with and such shares
have been duly listed on any securities exchange on which the Common Stock may
then be listed.

 

6.

Dividend Equivalents

The RSUs will be credited with dividend equivalents equal to amount of cash
dividend payments that would have otherwise been paid if the shares of the
Corporation’s Common Stock represented by the RSUs (including deemed reinvested
additional shares attributable to the RSUs pursuant to this paragraph) were
actually outstanding. These dividend equivalents will be deemed to be reinvested
in additional shares of the Corporation’s Common Stock determined by dividing
the deemed cash dividend amount by the Fair Market Value (as defined in the
Plan) of a share of the Corporation’s Common Stock on the applicable dividend
payment date. Such credited amounts will be added to the RSUs and will vest or
be forfeited in accordance with Section 2 based on the vesting or forfeiture of
the initial RSUs to which they are attributable. In addition, the

 

3



--------------------------------------------------------------------------------

RSUs will be credited with any dividends or distributions that are paid in
shares of the Corporation’s Common Stock represented by the RSUs and will
otherwise be adjusted by the Committee for other capital or corporate events as
provided for in the Plan.

 

7.

General Provisions

(a)        Administration, Interpretation and Construction.  The terms and
conditions set forth in this Agreement will be administered, interpreted and
construed by the Compensation Committee, whose decisions will be final,
conclusive and binding on the Corporation, on Executive and on anyone claiming
under or through the Corporation or Executive. Without limiting the generality
of the foregoing, any determination as to whether an event has occurred or
failed to occur which causes the RSUs to be forfeited pursuant to the terms and
conditions set forth in this Agreement, will be made in the good faith but
absolute discretion of the Compensation Committee. By accepting the transfer of
RSUs, Executive irrevocably consents and agrees to the terms and conditions set
forth in this Agreement and to all actions, decisions and determinations to be
taken or made by the Compensation Committee in good faith pursuant to the terms
and conditions set forth in this Agreement.

(b)        Withholding.  The Corporation will have the right to withhold from
any payments to be made to Executive (whether under this Agreement or otherwise)
any taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of RSUs or the lapse of restrictions on RSUs. Failure to submit any such
withholding taxes shall be deemed to cause otherwise lapsed restrictions on RSUs
not to lapse.

(c)        Rights Not Assignable or Transferable.  No rights under this
Agreement will be assignable or transferable other than by will or the laws of
descent and distribution, either voluntarily, or, to the full extent permitted
by law, involuntarily, by way of encumbrance, pledge, attachment, levy or charge
of any nature except as otherwise provided in this Agreement. Executive’s rights
under this Agreement will be exercisable during Executive’s lifetime only by
Executive or by Executive’s guardian or legal representative.

(d)        Terms and Conditions Binding.  The terms and conditions set forth in
the Plan and in this Agreement will be binding upon and inure to the benefit of
the Corporation, its successors and assigns, including any assignee of the
Corporation and any successor to the Corporation by merger, consolidation or
otherwise, and Executive, Executive’s heirs, devisees and legal representatives.
In addition, the terms and conditions set forth in the Plan and in this
Agreement will be binding upon and inure to the benefit of Fidelity and its
successors and assigns.

(e)        No Employment Rights.  No provision of this Agreement or the Plan
will be deemed to confer upon Executive any right to continue in the employ of
the Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of RSUs which may result under this Agreement if Executive’s
employment is so terminated.

 

4



--------------------------------------------------------------------------------

(f)         No Liability for Good Faith Business Acts or Omissions.  Executive
recognizes and agrees that the Compensation Committee, the Board, or the
officers, agents or employees of the Corporation and its Subsidiaries, in their
oversight or conduct of the business and affairs of the Corporation and its
Subsidiaries, may in good faith cause the Corporation or a Subsidiary to act, or
to omit to act, in a manner that may, directly or indirectly, prevent the RSUs
from vesting. No provision of this Agreement will be interpreted or construed to
impose any liability upon the Corporation, a Subsidiary, the Compensation
Committee, Board or any officer, agent or employee of the Corporation or a
Subsidiary, for any forfeiture of RSUs that may result, directly or indirectly,
from any such action or omission.

(g)        Recapitalization.  In the event that Executive receives, with respect
to RSUs, any securities or other property (other than cash dividends) as a
result of any stock dividend or split, spin-off, recapitalization, merger,
consolidation, combination or exchange of shares or a similar corporate change,
any such securities or other property received by Executive will likewise be
held by Fidelity and be subject to the terms and conditions set forth in this
Agreement and will be included in the term “RSUs.”

(h)        Appointment of Agent.  By accepting the transfer of RSUs, Executive
irrevocably nominates, constitutes, and appoints Fidelity as Executive’s agent
for purposes of surrendering or transferring the RSUs to the Corporation upon
any forfeiture required or authorized by this Agreement. This power is intended
as a power coupled with an interest and will survive Executive’s death. In
addition, it is intended as a durable power and will survive Executive’s
disability.

(i)         Legal Representative.  In the event of Executive’s death or a
judicial determination of Executive’s incompetence, reference in this Agreement
to Executive shall be deemed, where appropriate, to Executive’s heirs or
devises.

(j)         Titles.  The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.

(k)        Plan Governs.  The RSUs are being transferred to Executive pursuant
to and subject to the Plan, a copy of which is available upon request to the
Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.

(l)         Complete Agreement.   This instrument contains the entire agreement
of the parties relating to the subject matter of this Agreement and supersedes
and replaces all prior agreements and understandings with respect to such
subject matter. The parties hereto have made no agreements, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein or incorporated by reference.

(m)       Amendment; Modification; Wavier.  No provision set forth in this
Agreement may be amended, modified or waived unless such amendment, modification
or waiver shall

 

5



--------------------------------------------------------------------------------

be authorized by the Compensation Committee and shall be agreed to in writing,
signed by Executive and by an officer of the Corporation duly authorized to do
so. No waiver by either party hereto of any breach by the other party of any
condition or provision set forth in this Agreement to be performed by such other
party will be deemed a waiver of a subsequent breach of such condition or
provision, or will be deemed a waiver of a similar or dissimilar provision or
condition at the same time or at any prior or subsequent time.

(n)        Governing Law.  The validity, interpretation, performance and
enforcement of the terms and conditions set forth in this Agreement will be
governed by the laws of the State of Georgia, the state in which the Corporation
is incorporated, without giving effect to the principles of conflicts of law of
that state.

The Corporation has issued the RSUs in accordance with the foregoing terms and
conditions and in accordance with the provisions of the Plan. By signing below,
Executive hereby agrees to the foregoing terms and conditions of the RSUs.

IN WITNESS WHEREOF, Executive has set Executive’s hand and seal, effective as of
the date and year set forth above.

 

6